Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-9, 11-12, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alshinnawi [20140177736], in view of Brech [20090217073]  

As to claim 1, 
Alshinnawi [20140177736] teaches A method implemented in a power source for identifying connection paths between the power source and a plurality of loads, comprising: 
sending, from a power output of the power source, on a cable connecting the power output of the power source to a power distribution unit (PDU), a reachability signal comprising an identity of the power source and an identity of the power output of the power source [ 0049: “The power distribution unit 40 has a PDU BMC 42 which detects its power distribution unit identification code (PDU ID) 43 and can communicate with the cluster management entity 72. The PDU BMC 42 is also associated with a carrier detection circuit 45 and a transmission communication device 46. ”- identification information provided is equivalent to the reachability signal  and 0063: “There have been three electrical connections identified to the cluster management that include the electrical power supply line  identification code for line L1, and those three electrical connections also identify the circuit breaker panel identification codes for circuit breaker panels BP1, BP2 and BP3. Accordingly, these three circuit breaker panels are placed in the table in the same row as the line L1 ”- identification information of  each of the pdu and power source is communicated and 0051: “ the circuit breaker panel 30 used the carrier detection circuit 35 to identify the PDU that is connected to each output 41 from the circuit breaker panel. Note that the electrical power supply lines or cables are similar to the bus structure of an Ethernet network in which each originator is attached to the same physical bus.” And see 0019, power distribution from power source to the electronic device managed and configuration of the pathways is provided using digital communication, for which data needs to  transferred and received.]
receiving, at the power output of the power source, on the cable, a plurality of return reachability signals, each received return reachability signal [0049: “Once communication is established between one entity (i.e., a server 50 in FIG. 2) on the Rx output lines and the PDU BMC 42, the PDU BMC 42 is able to obtain the unique ID of the entity attached to that specific line. As entities are added to each Rx output line, the PDU BMC 42 is able to tabulate which entity 50 is associated with which Rx output line.”-  PDU BMC receives the server information attached is a load and the information about the load is also received as numbering of the server is 

for each received return reachability signal, storing, in a database, a respective reference between the identity of the power source, the identity of the power output of the power source, the identity of the PDU, the identity of the respective power output of the PDU, and the identity of the respective load [0063: “ a configuration and load table150 illustrating one example of the information that may be collected by the cluster management entity about configuration of the power distribution system and the load on the entities of the power distribution system.” And 0024: “After determining which electronic devices are coupled to a particular power distribution unit, the management processor identifies a load associated with the plurality of electronic devices and communicates that load to the cluster management entity.” And 0059: “The system memory 136 may also store a configuration and load table 150 ” and 0064: “ Server loads and associations to particular PDUs are also provided to the cluster management entity and this is also provided in the table. Although shown as a break out portion 152, Servers 1-1 through 1-5 are connected to the PDU#1, and the individual server loads are known” – respective load (server) associated with the PDU is also provided]
However does not explicitly teach receiving the identity of the power source, the identity of the power output of the power source, an identity of the PDU,  identity of a respective power output of the PDU, and an identity of a respective load 

Each server is also configured to provide this list to service processor 190 over bus 194. Service processor 190, in turn, is configured to process the list received from each server to automatically generate a power distribution tree based on the topology of the power line connections in system 100 mapping of which servers are connected to receive power from which power sources and power equipment ” and 0031: “The feedback communication signals would provide each upline or upstream power component and power source in a power distribution system with identification information for determining and mapping which power components or other system resources it is operatively connected to which to supply power. For example, by implementing this feedback mechanism within exemplary system 100 of FIG. 2, the utility could process the feedback signal to generate the data table illustrated in FIG. 4. Data table 400 of FIG. 4 can be used to determine, for example, that server 140 receives input power from the utility through UPS 110 and PDU 120, that server 160 receives input power from the utility through UPS 110, PDU 120, and 130, and that server 180 receives input power from the utility through UPS 110 and PDU 130. ”, also see, Fig. 2  and 0020: “exemplary embodiments can be implemented to utilize powerline communication technology to establish communication channels to modulate signals over the existing power cables that pass identification information to each downline (or downstream) power device and system resource The feedback communication signals would provide each upline or upstream power component and power source in a power distribution system with identification information for determining and mapping which power components or other system resources it is operatively connected to which to supply power ”- upline information is provided in the tree which includes load information, sending of devices indentication and receiving is performed for proper mapping and power distribution system] 
It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of the Alshinnawi and Brech because both are directed toward mapping the devices in the power distribution system. Furthermore, Brech improves upon Alshinnawi by  providing the upstream information of the end device to the management system such that communication channel is established such that power supply system can provide power protection to each of the device with its connection information and identity of each load.


As to claim 2, 
Brech teaches return reachability signal further comprises an identity of a power input of the respective load; and  20the method further comprises storing the identity of the power input of the respective load in the respective reference [0021: “ PDUs 120, 130 are devices that distribute power supplied by an inlet power source to multiple resources through a plurality of electrical receptacles to which electrical plugs of power cords can be connected” and 0026: “ service processor 190 can be configured to continually 

As to claim 3,
Brech teaches return reachability signal further comprises an identity of a power input of the PDU; and  25the reference stored in the database for each return reachability signal further comprises the identity of the power input of the PDU [0021: “ PDUs 120, 130 are devices that distribute power supplied by an inlet power source to multiple resources through a plurality of electrical receptacles to which electrical plugs of power cords can be connected” and 0026: “ service processor 190 can be configured to continually monitor the identification information provided from the servers to dynamically update and re-configure the power distribution tree as power line connections are added, 

As to claim 6, 
Combination of Alshinnawi and Brech teach this claim according to the reasoning set forth in claim 1supra.Furthermore, Brech teach forwarding the reachability signal [0024: “  the identification data passed by each power component or system resource can comprise, for example, a discrete IP address or other identifier such as a serial number that can uniquely identify the device and the outlet plug of the device from which the power is being supplied, and the information passed by each device can be compiled to generate a map of power distribution tree for system 100. Each downline device in a path adds its corresponding identification information to the modulated communication signal, and each of servers 140, 150, 160, 170, and 180, which are the last entities in each path (that is, the endpoints), includes a demodulation circuit to recover the identification information strung together by the upline power components”- each of the information is forwarded, also see fig. 5, set 40 ]
As to claim 7, 


As to claim 8,
Brech teaches each of the modified reachability signal, the return reachability signal and the modified return reachability signal further comprises an identity of the power input of the PDU [0031: “The feedback communication signals would provide each upline or upstream power component and power source in a power distribution system with identification information for determining and mapping which power components or other system resources it is operatively connected to which to supply power. For example, by implementing this feedback mechanism within exemplary system 100 of FIG. 2, the utility could process the feedback signal to generate the data table illustrated in FIG. 4. Data table 400 of FIG. 4 can be used to determine, for example, that server 140 receives input power from the utility through UPS 110 and PDU 120, that server 160 receives input power from the utility through UPS 110, PDU 120, and 130, and that server 180 receives input power from the utility through UPS 110 and PDU 130”- modified signal is signal including identity of load] 

As to claim 9, 
Brech teach 9. The method of claim 8, further comprising storing, in a database, a reference between the identity of the load, the identity of the power source, the identity of the power output of the power source, the identity of the PDU, the identity of the power output of the PDU and the identity of the power input of the PDU [0026: “ service update and re-configure the power distribution tree as power line connections are added, disconnected, and otherwise re-wired in the system.”- when updated, its stored]  

As to claim 10, 
Breach teach 10. The method of claim 6, wherein the power output of the PDU is one of a plurality of 25power outputs of the PDU, the load is one of a plurality of loads, the output cable is one of a plurality of output cables, each one of the plurality of output cables respectively connecting one of the plurality of power outputs of the PDU to one of the plurality of loads, the method further comprising: broadcasting the modified reachability signal on the plurality of power outputs 30of the PDU; and for each given one of the plurality power outputs of the PDU: receiving a return reachability signal comprising an identity of a respective one of the plurality of loads, and  12386145.1 100534/15234 forwarding, on the power input of the PDU, a modified return reachability signal comprising an identity of the given one of the plurality of power outputs of the PDU and the identity of the respective one of the plurality of loads[[0026: “ service processor 190 can be configured to continually monitor the identification information provided from the servers to dynamically update and re-configure the power distribution tree as power line connections are added, disconnected, and otherwise re-wired in the system.” 0020: “More specifically, exemplary embodiments can be implemented to utilize powerline communication technology to establish communication channels to modulate signals over the existing power cables that pass identification information to each downline (or downstream) The feedback communication signals would provide each upline or upstream power component and power source in a power distribution system with identification information for determining and mapping which power components or other system resources it is operatively connected to which to supply power. For example, by implementing this feedback mechanism within exemplary system 100 of FIG. 2, the utility could process the feedback signal to generate the data table illustrated in FIG. 4. Data table 400 of FIG. 4 can be used to determine, for example, that server 140 receives input power from the utility through UPS 110 and PDU 120, that server 160 receives input power from the utility through UPS 110, PDU 120, and 130, and that server 180 receives input power from the utility through UPS 110 and PDU 130. ”- return reachability signal is identification including load, upstreaming transmit of identification includes identification of each of the load. For each of the output line, load line is collected] 

As to claim 11-12, 
Combination of Alshinnawi and Brech teach this claim according to the reasoning set forth in claim 1-2 supra.

As to claim 15, 


As to claim 16-17
Combination of Alshinnawi and Brech teach this claim according to the reasoning set forth in claim 1-2 supra.




Allowable Subject Matter
Claim 4-5, 10, 13-14, 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176.  The examiner can normally be reached on Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KESHAB R PANDEY/Primary Examiner, Art Unit 2187